 Case 8:19-cv-01851-WFJ-CPT Document 1 Filed 07/30/19 Page 1 of 9 PageID 1




                  IN UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

                                               Case No. 8:19-cv-1851
TINA NORRIS,
                                               COMPLAINT AND DEMAND FOR
             Plaintiff,                        JURY TRIAL
vs.                                              1. TCPA, 47 U.S.C. § 227
                                                 2. FCCPA § 559.72
KOHLS CORPORATION,
                                                 3. Invasion of Privacy – Intrusion
              Defendant.                            Upon Seclusion

              COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, Tina Norris (“Plaintiff”), through her attorneys, and

hereby alleges the following against Kohls Corporation (“Kohls”):

                                INTRODUCTION

1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

2.    Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

                                         -1-
 Case 8:19-cv-01851-WFJ-CPT Document 1 Filed 07/30/19 Page 2 of 9 PageID 2




solitude or seclusion of another or his private affairs or concerns… that would be

highly offensive to a reasonable person.”

                          JURISDICTION AND VENUE

3.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.

and 28 U.S.C. 1331.

4.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of

the events or omissions giving rise to the claim occurred in this District.

5.    Defendants transact business here; personal jurisdiction is established.

                                     PARTIES

6.    Plaintiff is a natural person residing in Sarasota County, Florida.

7.    Defendant is a department store with its principal place of business located at

129 Orange St., Wilmington, DE 19801. Defendant can be served at Corporation

Creations Network, Inc., 11380 Prosperity Farms Road #221E, Palm Beach

Gardens, FL 33410.

8.    Defendants acted through their agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                           FACTUAL ALLEGATIONS

9.    Defendant was attempting to collect an alleged consumer debt from Plaintiff.




                                         -2-
 Case 8:19-cv-01851-WFJ-CPT Document 1 Filed 07/30/19 Page 3 of 9 PageID 3




10.   On or about January 23, 2019, Defendant began placing calls to Plaintiff’s

cellular phone number ending in 6462, in an attempt to collect an alleged debt.

11.   The calls placed by Defendant originated mainly from the following numbers:

(210) 346-2817, (262) 704-8208, (513) 854-3272, (513) 854-3304, (513) 854-3337,

and (855) 219-9472.

12.   On or about May 4, 2018, at 5:26 p.m., Plaintiff answered a collection call

from Defendant; Plaintiff heard a pause before the collection agent began to speak,

indicating the use of an automated telephone dialing system; Plaintiff spoke with

Defendant’s representative from telephone number (855) 219-9472.

13.   Defendant informed Plaintiff that it was attempting to collect a debt relating

to her Kohls account.

14.   Plaintiff unequivocally revoked consent to be called any further. Despite

Plaintiff’s request not to be contacted, Defendant continued to call Plaintiff.

15.   On or about May 10, 2018, at 4:57 p.m., Plaintiff answered a collection call

from Defendant; Plaintiff heard a pause before the collection agent began to speak,

indicating the use of an automated telephone dialing system; Plaintiff spoke with

Defendant’s representative from telephone number (210) 346-2817.

16.   Defendant informed Plaintiff that it was attempting to collect a debt relating

to her Kohls account.




                                         -3-
 Case 8:19-cv-01851-WFJ-CPT Document 1 Filed 07/30/19 Page 4 of 9 PageID 4




17.   Plaintiff unequivocally revoked consent to be called any further. Despite

Plaintiff’s second request not to be contacted, Defendant continued to call Plaintiff.

18.   On or about July 18, 2018, at 11:23 a.m., Plaintiff answered a collection call

from Defendant; Plaintiff heard a pause before the collection agent began to speak,

indicating the use of an automated telephone dialing system; Plaintiff spoke with

Defendant’s representative from telephone number (513) 854-3304.

19.   Defendant informed Plaintiff that it was attempting to collect a debt relating

to her Kohls account.

20.   Plaintiff unequivocally revoked consent to be called any further. After

Plaintiff’s third request not to be contacted, Defendant finally complied, and the calls

stopped.

21.   Defendant’s incessant calls continued nearly every day until July 18, 2018.

22.   Between May 4, 2018 and July 18, 2018, Defendant called Plaintiff no less

than eighty (80) times.

23.   Defendant regularly called Plaintiff one (1) to three (3) times a day and on

some occasions, up to four (4) times a day.

24.   Many times, when Plaintiff answered calls from Defendant, there was a pre-

recorded message or no person on the phone.




                                          -4-
 Case 8:19-cv-01851-WFJ-CPT Document 1 Filed 07/30/19 Page 5 of 9 PageID 5




25.   Plaintiff had recently ended a relationship where they both contributed to the

monthly expenses. When the relationship ended, Plaintiff was trapped paying all the

monthly bills on her own.

26.   As a result, Plaintiff was unable to maintain making payments on her account

with Kohls.

27.   The calls placed by Defendant were a constant distraction and reminder of

Plaintiff’s financial situation, which caused her further stress and anxiety.

28.   As a result of Defendant’s conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish.

                                  COUNT I
              Defendant’s Violations of the TCPA, 47 U.S.C. § 227

29.   Plaintiff re-alleges and incorporates by reference paragraphs three (3) through

twenty-eight (28) as though set forth at length herein.

30.   Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

      a. Within four years prior to the filing of this action, on multiple occasions,

          Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in

          pertinent part, “It shall be unlawful for any person within the United States

          . . . to make any call (other than a call made for emergency purposes or

          made with the prior express consent of the called party) using any

          automatic telephone dialing system or an artificial or prerecorded voice —

                                          -5-
 Case 8:19-cv-01851-WFJ-CPT Document 1 Filed 07/30/19 Page 6 of 9 PageID 6




          to any telephone number assigned to a . . . cellular telephone service . . . or

          any service for which the called party is charged for the call.

      b. Within four years prior to the filing of this action, on multiple occasions,

          Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s

          cellular telephone using an artificial prerecorded voice or an automatic

          telephone dialing system and as such, Defendant knowing and/or willfully

          violated the TCPA.

31.   As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                              COUNT II
                 VIOLATIONS OF THE FCCPA §559.72 et seq.

32.   Plaintiff re-alleges and incorporates by reference paragraphs three (3) through

twenty-eight (28) as though set forth at length herein.

33.   Defendant violated the FCCPA. Defendant’s violations include, but are not

limited to, the following:

      a. Defendant violated FLA. STAT. § 559.72 (7), which states in part that it

          is a violation to “[w]illfully communicate with the debtor … with such

                                          -6-
 Case 8:19-cv-01851-WFJ-CPT Document 1 Filed 07/30/19 Page 7 of 9 PageID 7




          frequency as can reasonably be expected to harass the debtor … or

          willfully engage in other conduct which can reasonably be expected to

          abuse or harass the debtor …;” and

      b. Defendant called Plaintiff no less than one-hundred and eight (108) times

          in just over three and a half months and almost every single day in a willful

          manner; Defendant was aware of Plaintiff’s financial situation, her

          demands and pleas not to be called any further and had no other reason to

          contact Plaintiff other than to harass her.

34.   As a result of the foregoing violations of the FCCPA, Defendant is liable to

Plaintiff for actual damages, statutory damages, punitive damages, and attorneys’

fees and costs.

                                   COUNT III
                         Defendant’s Invasion of Privacy
                           (Intrusion upon Seclusion)

35.   Plaintiff re-alleges and incorporates by reference paragraphs three (3) through

twenty-eight (28) as though set forth at length herein.

36.   Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are

not limited to, the following:

      a. Defendant intentionally intruded, physically or otherwise, upon

          Plaintiff’s solitude and seclusion by engaging in harassing phone calls in




                                          -7-
 Case 8:19-cv-01851-WFJ-CPT Document 1 Filed 07/30/19 Page 8 of 9 PageID 8




         an attempt to collect on an alleged debt despite numerous requests for the

         calls to cease.

      b. Defendants conduct would be highly offensive to a reasonable person as

         Plaintiff received calls that interrupted Plaintiff’s work and sleep

         schedule.

      c. Defendant’s acts, as described above, were done intentionally with the

         purpose of coercing Plaintiff to pay the alleged debt.

37.   As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable

to Plaintiff for actual damages. If the Court finds that the conduct is found to be

egregious, Plaintiff may recover punitive damages.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Tina Norris, respectfully requests judgment be entered

against Defendant for the following:

         A. Declaratory judgment that Defendant violated the TCPA and FCCPA;

         B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

            § 227(b)(3)(C);

         C. Actual and punitive damages resulting from the invasion of privacy;

         D. Awarding Plaintiff any pre-judgment and post-judgment interest as

            may be allowed under the law;




                                         -8-
 Case 8:19-cv-01851-WFJ-CPT Document 1 Filed 07/30/19 Page 9 of 9 PageID 9




         E. Awarding Plaintiff her reasonably attorneys’ fees and costs pursuant to

            the FCCPA; and

         F. Any other relief that this Honorable Court deems appropriate.

                         DEMAND FOR JURY TRIAL

      Please take notice that Plaintiff demands a trial by jury in this action.

                                               RESPECTFULLY SUBMITTED,

                                               Swift Law P.A.

Dated: July 30, 2019                           By: /s/ Aaron M. Swift
                                               Aaron M. Swift, Esq. – FBN 93088
                                               10460 Roosevelt Blvd N., Suite 313
                                               St. Petersburg, FL 33716
                                               aswift@swift-law.com
                                               Phone: 727-490-9919
                                               Fax: 727-255-5332




                                         -9-
